Citation Nr: 0813489	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-13 866	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
September 2005 rating decision assigned an initial evaluation 
of 0 percent for hearing loss, effective May 11, 2004.  

The veteran testified at a Board hearing in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination in July 2004.  The 
claims file was not available to the examiner.  During the 
March 2008 Board hearing, the veteran testified that his wife 
complains more often about the volume of the television and 
stereo, thus suggesting that his hearing has gotten worse.  
Also, the veteran testified that the ringing in his ears is 
constant.  This is not consistent with the July 2004 VA 
examination where the examiner noted tinnitus only after 
noise exposure.  Due to all of these reasons, VA should 
conduct another examination.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (VA should have scheduled another examination 
where the appellant complained of increased hearing loss two 
years after his last audiology examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of his hearing loss.  Also, the 
examiner should determine if the veteran 
has tinnitus and whether it is as likely 
as not that the tinnitus was caused by 
active duty service.  The claims folder 
must be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

2.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



